Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 24, 2019                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  159599 & (20)(21)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  ESTHER FIGUEROA-NUNEZ,                                                                                Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                      SC: 159599
  v                                                                   COA: 347831
                                                                      Wayne CC: 17-013862-NH
  ST. JOHN MACOMB HOSPITAL,
            Defendant-Appellant,
  and
  GHANEM SHARABI, M.D., and FOUAD
  AZOURY, M.D.,
             Defendants.
  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs. The motions to expedite
  and to stay the trial are DENIED as moot.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    May 24, 2019

                                                                                Clerk